COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Dov K. Avni v. Dosohs I, Ltd.

Appellate case number:   01-15-00459-CV

Trial court case number: 2012-07323

Trial court:             157th District Court of Harris County

        On June 13, 2016, appellant Dov K. Avni filed a motion to recuse Justice Harvey Brown.
Justice Brown declined to recuse and referred the motion to the en banc Court. See TEX. R. APP.
P. 16.3(b). The en banc Court denies the motion.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale,
Huddle and Lloyd. Justice Brown not participating.

Date: July 7, 2016